DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-13) in the reply filed on 02/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by President and Fellows of Harvard College (JP 2017-523594 A; herein after “Harvard College”; the Examiner uses equivalent English translation provided by US 2017/0190573 A1).
          The examiner concurs with the rejection provided by the International Search Report, as also provided by the Applicant’s IDS received on 2/24/2020.
Claims 1-4, 6, 8-11, and 13, Harvard College teaches a three-dimensional structure manufacturing method, comprising: forming a layer containing at least one type of chemical substance; and orienting molecules of the at least one type of chemical substance, wherein the forming the layer and the orienting the molecules are repeated a plurality of times ([0007]-[0027], [0029]-[0031][0169]; Figures); wherein the molecules are oriented after the forming layer is repeated a plurality of times (0007]-[0027], [0029]-[0031][0169]); wherein the at least one type of chemical substance contains molecules each having a chiral molecular skeleton ([0031]-[0033]); and orienting molecules of the at least one type of chemical substance, wherein the forming the orientation film, the forming the layer, and the orienting the molecules are repeated a plural times ([0007]-[0027]-[0029]-[0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over President and Fellows of Harvard College (JP 2017-523594 A; herein after “Harvard College”, the Examiner uses equivalent English translation provided by US 2017/0190573 A1) in view of Consortium Fur Elecktrochemische industrie GMBH (US 2006/0097224 A1; herein after Consortium). 
          As for claims 5, 7, and 12, The examiner concurs with the rejection provided by the International Search Report, as also provided by the Applicant’s IDS received on 2/24/2020.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 2021/0046586 A1 recites additive manufacturing using rubbing method or polarized light.
Also see US 2020/0118742 A1 – alignment using magnetic field technique; similarly, US 2018/0236724 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743